Name: Commission Regulation (EC) No 636/2009 of 22 July 2009 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Financial Reporting Interpretations CommitteeÃ¢ s (IFRIC) Interpretation 15 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  accounting;  technology and technical regulations;  financial institutions and credit
 Date Published: nan

 23.7.2009 EN Official Journal of the European Union L 191/5 COMMISSION REGULATION (EC) No 636/2009 of 22 July 2009 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Financial Reporting Interpretations Committees (IFRIC) Interpretation 15 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (1), and in particular Article 3(1) thereof, Whereas: (1) By Commission Regulation (EC) No 1126/2008 (2) certain international standards and interpretations that were in existence at 15 October 2008 were adopted. (2) On 3 July 2008, the International Financial Reporting Interpretations Committee (IFRIC) published IFRIC Interpretation 15 Agreements for the Construction of Real Estate, hereinafter IFRIC 15. IFRIC 15 is an interpretation that provides clarification and guidance on when revenue from the construction of real estate should be recognised in the accounts, in particular, whether a construction agreement is within the scope of IAS 11 Construction Contracts or IAS 18 Revenue. (3) The consultation with the Technical Expert Group (TEG) of the European Financial Reporting Advisory Group (EFRAG) confirms that IFRIC 15 meets the technical criteria for adoption set out in Article 3(2) of Regulation (EC) No 1606/2002. In accordance with Commission Decision 2006/505/EC of 14 July 2006 setting up a Standards Advice Review Group to advise the Commission on the objectivity and neutrality of the European Financial Reporting Advisory Groups (EFRAGs) opinions (3), the Standards Advice Review Group considered EFRAGs opinion on endorsement and advised the Commission that it is well-balanced and objective. (4) Regulation (EC) No 1126/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Accounting Regulatory Committee, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1126/2008, International Financial Reporting Interpretations Committees (IFRIC) Interpretation 15 Agreements for the Construction of Real Estate is inserted as set out in the Annex to this Regulation. Article 2 Each company shall apply IFRIC 15, as set out in the Annex to this Regulation, at the latest, as from the commencement date of its first financial year starting after 31 December 2009. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2009. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 243, 11.9.2002, p. 1. (2) OJ L 320, 29.11.2008, p. 1. (3) OJ L 199, 21.7.2006, p. 33. ANNEX INTERNATIONAL ACCOUNTING STANDARDS IFRIC 15 IFRIC Interpretation 15 Agreements for the Construction of Real Estate Reproduction allowed within the European Economic Area. All existing rights reserved outside the EEA, with the exception of the right to reproduce for the purposes of personal use or other fair dealing. Further information can be obtained from the IASB at www.iasb.org IFRIC INTERPRETATION 15 Agreements for the Construction of Real Estate REFERENCES  IAS 1 Presentation of Financial Statements (as revised in 2007)  IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors  IAS 11 Construction Contracts  IAS 18 Revenue  IAS 37 Provisions, Contingent Liabilities and Contingent Assets  IFRIC 12 Service Concession Arrangements  IFRIC 13 Customer Loyalty Programmes BACKGROUND 1 In the real estate industry, entities that undertake the construction of real estate, directly or through subcontractors, may enter into agreements with one or more buyers before construction is complete. Such agreements take diverse forms. 2 For example, entities that undertake the construction of residential real estate may start to market individual units (apartments or houses) off plan, i.e. while construction is still in progress, or even before it has begun. Each buyer enters into an agreement with the entity to acquire a specified unit when it is ready for occupation. Typically, the buyer pays a deposit to the entity that is refundable only if the entity fails to deliver the completed unit in accordance with the contracted terms. The balance of the purchase price is generally paid to the entity only on contractual completion, when the buyer obtains possession of the unit. 3 Entities that undertake the construction of commercial or industrial real estate may enter into an agreement with a single buyer. The buyer may be required to make progress payments between the time of the initial agreement and contractual completion. Construction may take place on land the buyer owns or leases before construction begins. SCOPE 4 This Interpretation applies to the accounting for revenue and associated expenses by entities that undertake the construction of real estate directly or through subcontractors. 5 Agreements in the scope of this Interpretation are agreements for the construction of real estate. In addition to the construction of real estate, such agreements may include the delivery of other goods or services. ISSUES 6 The Interpretation addresses two issues: (a) Is the agreement within the scope of IAS 11 or IAS 18? (b) When should revenue from the construction of real estate be recognised? CONSENSUS 7 The following discussion assumes that the entity has previously analysed the agreement for the construction of real estate and any related agreements and concluded that it will retain neither continuing managerial involvement to the degree usually associated with ownership nor effective control over the constructed real estate to an extent that would preclude recognition of some or all of the consideration as revenue. If recognition of some of the consideration as revenue is precluded, the following discussion applies only to the part of the agreement for which revenue will be recognised. 8 Within a single agreement, an entity may contract to deliver goods or services in addition to the construction of real estate (e.g. a sale of land or provision of property management services). In accordance with paragraph 13 of IAS 18, such an agreement may need to be split into separately identifiable components including one for the construction of real estate. The fair value of the total consideration received or receivable for the agreement shall be allocated to each component. If separate components are identified, the entity applies paragraphs 10-12 of this Interpretation to the component for the construction of real estate in order to determine whether that component is within the scope of IAS 11 or IAS 18. The segmenting criteria of IAS 11 then apply to any component of the agreement that is determined to be a construction contract. 9 The following discussion refers to an agreement for the construction of real estate but it also applies to a component for the construction of real estate identified within an agreement that includes other components. Determining whether the agreement is within the scope of IAS 11 or IAS 18 10 Determining whether an agreement for the construction of real estate is within the scope of IAS 11 or IAS 18 depends on the terms of the agreement and all the surrounding facts and circumstances. Such a determination requires judgement with respect to each agreement. 11 IAS 11 applies when the agreement meets the definition of a construction contract set out in paragraph 3 of IAS 11: a contract specifically negotiated for the construction of an asset or a combination of assets ¦ An agreement for the construction of real estate meets the definition of a construction contract when the buyer is able to specify the major structural elements of the design of the real estate before construction begins and/or specify major structural changes once construction is in progress (whether or not it exercises that ability). When IAS 11 applies, the construction contract also includes any contracts or components for the rendering of services that are directly related to the construction of the real estate in accordance with paragraph 5(a) of IAS 11 and paragraph 4 of IAS 18. 12 In contrast, an agreement for the construction of real estate in which buyers have only limited ability to influence the design of the real estate, e.g. to select a design from a range of options specified by the entity, or to specify only minor variations to the basic design, is an agreement for the sale of goods within the scope of IAS 18. Accounting for revenue from the construction of real estate The agreement is a construction contract 13 When the agreement is within the scope of IAS 11 and its outcome can be estimated reliably, the entity shall recognise revenue by reference to the stage of completion of the contract activity in accordance with IAS 11. 14 The agreement may not meet the definition of a construction contract and therefore be within the scope of IAS 18. In this case, the entity shall determine whether the agreement is for the rendering of services or for the sale of goods. The agreement is an agreement for the rendering of services 15 If the entity is not required to acquire and supply construction materials, the agreement may be only an agreement for the rendering of services in accordance with IAS 18. In this case, if the criteria in paragraph 20 of IAS 18 are met, IAS 18 requires revenue to be recognised by reference to the stage of completion of the transaction using the percentage of completion method. The requirements of IAS 11 are generally applicable to the recognition of revenue and the associated expenses for such a transaction (IAS 18 paragraph 21). The agreement is an agreement for the sale of goods 16 If the entity is required to provide services together with construction materials in order to perform its contractual obligation to deliver the real estate to the buyer, the agreement is an agreement for the sale of goods and the criteria for recognition of revenue set out in paragraph 14 of IAS 18 apply. 17 The entity may transfer to the buyer control and the significant risks and rewards of ownership of the work in progress in its current state as construction progresses. In this case, if all the criteria in paragraph 14 of IAS 18 are met continuously as construction progresses, the entity shall recognise revenue by reference to the stage of completion using the percentage of completion method. The requirements of IAS 11 are generally applicable to the recognition of revenue and the associated expenses for such a transaction. 18 The entity may transfer to the buyer control and the significant risks and rewards of ownership of the real estate in its entirety at a single time (e.g. at completion, upon or after delivery). In this case, the entity shall recognise revenue only when all the criteria in paragraph 14 of IAS 18 are satisfied. 19 When the entity is required to perform further work on real estate already delivered to the buyer, it shall recognise a liability and an expense in accordance with paragraph 19 of IAS 18. The liability shall be measured in accordance with IAS 37. When the entity is required to deliver further goods or services that are separately identifiable from the real estate already delivered to the buyer, it would have identified the remaining goods or services as a separate component of the sale, in accordance with paragraph 8 of this Interpretation. Disclosures 20 When an entity recognises revenue using the percentage of completion method for agreements that meet all the criteria in paragraph 14 of IAS 18 continuously as construction progresses (see paragraph 17 of the Interpretation), it shall disclose: (a) how it determines which agreements meet all the criteria in paragraph 14 of IAS 18 continuously as construction progresses; (b) the amount of revenue arising from such agreements in the period; and (c) the methods used to determine the stage of completion of agreements in progress. 21 For the agreements described in paragraph 20 that are in progress at the reporting date, the entity shall also disclose: (a) the aggregate amount of costs incurred and recognised profits (less recognised losses) to date; and (b) the amount of advances received. AMENDMENTS TO THE APPENDIX TO IAS 18 22-23 [Amendment not applicable to bare, numbered Standards] EFFECTIVE DATE AND TRANSITION 24 An entity shall apply this Interpretation for annual periods beginning on or after 1 January 2009. Earlier application is permitted. If an entity applies the Interpretation for a period beginning before 1 January 2009, it shall disclose that fact. 25 Changes in accounting policy shall be accounted for retrospectively in accordance with IAS 8.